THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT (THE "AGREEMENT") RELATES TO AN
OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE NITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
AND PROVINCIAL LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT
 
THIS DEBT SETTLEMENT AND SUBSCRIPTION AGREEMENT (the "Agreement") made as of the
3rd day of August, 20 I O.
 
BETWEEN:
Force Energy Corp. (the "Company") a Nevada corporation with an address for
business at 1400 16th Street, Suite 400. Denver, Colorado
   
AND:
RCapital Management Ltd. (the "Subscriber"), a BC corporation with an address
for business at 708 11th Ave. SW, Suite 219, Calgary, Alberta



 
WHEREAS:
 
A.           The Company is indebted to the Subscriber in an amount of S
160.816.88 in connection with certain management consulting services provided by
the Subscriber to the Company (the "Outstanding Amount"); and
 
B.           The Subscriber has agreed to accept 643,267 shares of the Company's
common stock at a price of $0.25 per share (the "Shares"), as payment of the
Outstanding Amount pursuant to the terms and conditions set forth in this
Agreement.
 
NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.           Interpretation
 
1.1           In this Agreement, words importing the singular number only shall
include the plural and vice versa, words importing gender shall include all
genders and words importing persons shall include individuals, corporations,
partnerships, associations, trusts, unincorporated organizations, governmental
bodies and other legal or business entities of any kind whatsoever.
 
1.2           Any reference to currency is to the currency of the United States
of America unless otherwise indicated.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Acknowledgement of Indebtedness
 
2.1           The Company and the Subscriber acknowledge and agree that the
Company is indebted to the Subscriber in the amount of the Outstanding Amount.
 
3.           Payment of Indebtedness
 
3.1           As full and final payment of the Outstanding Amount, the Company
will on the Closing Date (as defined herein) issue to the Subscriber the Shares,
as fully paid and non-assessable, and the Subscriber will accept the Shares as
full and final payment of the Outstanding Amount.
 
4.           Release
 
4.1           The Subscriber hereby agrees that upon delivery of the Shares by
the Company in accordance with the provisions of this Agreement, the Outstanding
Amount will be fully satisfied and extinguished, and the Subscriber will remise,
release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Outstanding Amount.
 
5.           Documents Required from Subscriber
 
5.1 Agreement.                                The Subscriber must complete, sign
and return to the Company two (2) executed copies of this
 
5.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, notices and undertakings as
may be required by regulatory authorities, stock exchanges and applicable law.
 
6.           Closing
 
6.1           Closing of the offering of the Shares (the "Closing") shall occur
on or before August 30, 20 10, or on such other date as may be determined by the
Company (the "Closing Date").
 
7.           Acknowledgements of Subscriber
 
7.1           The Subscriber acknowledges and agrees that:
 
(a)           none of the Shares have been or will be registered under the
Securities Act of 1933 (the "1933 Act"), or under any state securities or "blue
sky" laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons, as that term is defined in Regulation S under the 1933 Act ("Regulation
S"), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable securities laws;
 
(b)           the Company has not undertaken, and will have no obligation. to
register any of the Shares under the 1933 Act or any other applicable securities
legislation;
 
(c)           the Subscriber has received and carefully read this Agreement;
 
(d)           the decision to execute this Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company and such decision is based
entirely upon a review of any public information which has been filed by the
Company with the Securities and Exchange Commission ("SEC") in compliance, or
intended compliance, with applicable securities legislation;
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           the Subscriber and the Subscriber's advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the issuance of the Shares hereunder, and to obtain
additional information, to the extent possessed or obtainable by the Company
without unreasonable effort or expense;
 
(f)           the books and records of the Company were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the Subscriber during reasonable business hours at its
principal place of business and that all documents, records and books in
connection with the issuance of the Shares hereunder have been made available
for inspection by the Subscriber and the Subscriber's attorney and/or
advisor(s);
 
(g)           the Subscriber will indemnify and hold harmless the Company and,
where applicable, its respective directors, officers, employees, agents,
advisors and shareholders from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein, or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;
 
(h)           upon the issuance thereof, and until such time as the same is no
longer required under the applicable securities laws and regulations, the
certificates representing any of the Shares will bear a legend in substantially
the following form:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH
THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAYBE OFFERED OR SOLD
1;-.1 THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION ST A TEME IT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.
 
(i)           the Subscriber has been advised to consult the Subscriber's own
legal, tax and other advisors with respect to the merits and risks of an
investment in the Shares and with respect to applicable resale restrictions and
it is solely responsible (and the Company is not in any way responsible) for
compliance with:
 
(i)           any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of any of the Shares hereunder, and
 
(ii)           applicable resale restrictions;
 
(j)           none of the Shares are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Subscriber
that any of the Shares will become listed on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the shares of common stock of the Company on the Financial Industry
Regulatory Authority'S Over-the-Counter Bulletin Board;
 
 
3

--------------------------------------------------------------------------------

 
 
(k)           the Subscriber is outside the United States when receiving and
executing this Agreement and is acquiring the Shares as principal for its own
account, for investment purposes only, and not with a view to, or for. resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Shares;
 
(l)           none of the Shares may be offered or sold to a U.S. Person or for
the account or benefit of a U.S. Person (other than a distributor) prior to the
end of the Distribution Compliance Period (as defined herein);
 
(m)           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Shares;
 
(n)           no documents in connection with the sale of the Shares hereunder
have been reviewed by the SEC or any state securities administrators;
 
(o)           there is no government or other insurance covering any of the
Shares;
 
(p)           the issuance and sale of the Shares to the Subscriber will not be
completed if it would be unlawful or if. in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;
 
(q)           the statutory and regulatory basis for the exemption claimed for
the offer and issuance of the Shares. although in technical compliance with
Regulation S. would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the 1933 Act; and
 
(r)           this Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.
 
8.           Representations, Warranties and Covenants of the Subscriber
 
(a)           The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing) that:
 
(b)           the Subscriber is not a U.S. Person;
 
(c)           the Subscriber is not acquiring the Shares for the account or
benefit of, directly or indirectly, any U.S. Person;
 
(d)           the Subscriber is resident in the jurisdiction out on the
signature page of this Agreement and the issuance of the Shares to the
Subscriber as contemplated in this Agreement complies with or is exempt from the
applicable securities legislation of the jurisdiction of residence of the
Subscriber;
 
(e)           the Subscriber is acquiring the Shares as principal for investment
purposes only and not with a view to resale or distribution and, in particular,
the Subscriber has no intention to distribute, either directly or indirectly,
any of the Shares in the United States or to U.S. Persons;
 
(f)           the Subscriber is outside the United States when receiving and
executing this Agreement;
 
(g)           the Subscriber is aware that an investment in the Company is
speculative and involves certain risks, including the possible loss of the
entire investment;
 
(h)           the Subscriber has made an independent examination and
investigation of an investment in the Shares and the Company and has depended on
the advice of its legal and financial advisors and agrees that the Company will
not be responsible in any way whatsoever for the Subscriber's decision to invest
in the Shares and the Company;
 
 
4

--------------------------------------------------------------------------------

 
 
(i)           the Subscriber (i) has adequate net worth and means of providing
for its current financial needs and possible personal contingencies, (ii) has no
need for liquidity in this investment, and (iii) is able to bear the economic
risks of an investment in the Shares for an indefinite period of time;
 
(j)           the Subscriber understands and agrees that the Company and others
will rely upon the truth and accuracy of the acknowledgements, representations
and agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;
 
(k)           the Subscriber has the legal capacity and competence to enter into
and execute this Agreement and to take all actions required pursuant hereto;
 
(l)           the Subscriber has duly executed and delivered this Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;
 
(m)           the Subscriber is not an underwriter of, or dealer in, the common
shares of the Company, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;
 
(n)           the Subscriber understands and agrees that none of the Shares have
been registered under the 1933 Act, or under any state securities or "blue sky"
laws of any state of the United States, and, unless so registered, may not be
offered or sold in the United States or, directly or indirectly, to U.S. Persons
except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state and
provincial securities laws;
 
(o)           the Subscriber understands and agrees that offers and sales of any
of the Shares prior to the expiration of a period of six months after the date
of original issuance of the Shares (the one year period hereinafter referred to
as the "Distribution Compliance Period") shall only be made in compliance with
the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state and
provincial securities laws;
 
(p)           the Subscriber understands and agrees not to engage in any hedging
transactions involving any of the Shares unless such transactions are in
compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state and provincial securities laws;
 
(q)           the Subscriber understands and agrees that the Company will refuse
to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act;
 
(r)           the Subscriber has the requisite knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment in the Shares and the Company;
 
(s)           the Subscriber acknowledges that it has not acquired the Shares as
a result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Shares; provided,
however, that the Subscriber may sell or otherwise dispose of any of the Shares
pursuant to registration of any of the Shares pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;
 
 
5

--------------------------------------------------------------------------------

 
 
(t)           the Subscriber is not aware of any advertisement of any of the
Shares and is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and
 
(u)           no person has made to the Subscriber any written or oral
representations,
 
(i)           that any person will resell or repurchase any of the Shares,
 
(ii)           that any person will refund the purchase price of any of the
Shares,
 
(iii)           as to the future price or value of any of the Shares, or
 
(iv)           that any of the Shares will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Shares of the Company on any stock
exchange or automated dealer quotation system.
 
8.2           In this Agreement, the term "U.S. Person" shall have the meaning
ascribed thereto in Regulation S.
 
9.           Acknowledgement and Waiver
 
9.1           The Subscriber has acknowledged that the decision to acquire the
Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.
 
10.           Representations and Warranties will be Relied Upon by the Company
 
10.1           The Subscriber acknowledges that the representations and
warranties contained herein and are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to acquire the Shares under
applicable securities legislation. or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to acquire the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date. it will be representing and warranting that the representations and
warranties contained herein and are true and correct as at the Closing Date with
the same force and effect as if they had been made by the Subscriber on the
Closing Date and that they will survive the purchase by the Subscriber of Shares
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Shares.
 
11.           Resale Restrictions
 
11.1           The Subscriber acknowledges that any resale of the Securities
will be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that the Shares have not been registered under the 1933 Act of the securities
laws of any state of the United States. The Shares may not be offered or sold in
the United States unless registered in accordance with United States federal
securities laws and all applicable state and provincial securities laws or
exemptions from such registration requirements are available.
 
 
6

--------------------------------------------------------------------------------

 
 
11.2           The Subscriber acknowledges that restrictions on the transfer,
sale or other subsequent disposition of the Shares by the Subscriber may be
imposed by securities laws in addition to any restrictions referred to in
Section I 1.1 above, and, in particular, the Subscriber acknowledges and agrees
that none of the Shares may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the Distribution Compliance Period.
 
11.3           The Subscriber acknowledges that the Shares are subject to resale
restrictions in Alberta and may not be traded in Alberta except as permitted by
the Securities Act (Alberta) (the "Alberta Act") and the rules made thereunder.
 
11.4           Pursuant to National Instrument 45-102, as adopted by the Alberta
Securities Commission, a subsequent trade in the Shares will be a distribution
subject to the prospectus and registration requirements of applicable provincial
securities legislation (including the Alberta Act) unless certain conditions are
met, which conditions include a hold period (the "Canadian Hold Period") that
shall have elapsed from the date on which the Shares were issued to the
Subscriber and, during the currency of the Canadian Hold Period, any certificate
representing the Shares are to be imprinted with a restrictive legend (the
"Canadian Legend").
 
11.5           By executing and delivering this Subscription, the Subscriber
will have directed the Company not to include the Canadian Legend on any
certificates representing the Shares to be issued to the Subscriber.
 
11.6           As a consequence, the Subscriber will not be able to rely on the
resale provisions of National Instrument 45-102, and any subsequent trade in any
of the Shares during or after the Canadian Hold Period will be a distribution
subject to the prospectus and registration requirements of Canadian securities
legislation, to the extent that the trade is at that time subject to any such
provincial securities legislation.
 
12.           Legending and Registration of Subject Shares
 
12.1           The Subscriber hereby acknowledges that a legend may be placed on
the certificates representing any of the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.
 
12.2           The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Agreement.
 
13.           Collection of Personal Information
 
13.1           The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber's personal information for the purpose of
fulfilling this Agreement and completing this offering. The Subscriber's
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be disclosed by the
Company to (a) stock exchanges or securities regulatory authorities, (b) the
Company's registrar and transfer agent. and (c) any of the other parties
involved in this offering, including legal counsel, and may be included in
record books in connection with this offering. By executing this Agreement, the
Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber's personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) and to the retention of such personal information for as long as
permitted or required by law or business practice. Notwithstanding that the
Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.
 
14.           Costs
 
14.1           The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the acquisition of the
Shares shall be borne by the Subscriber.
 
 
7

--------------------------------------------------------------------------------

 
 
15.           Governing Law
 
15.1           This Agreement is governed by the laws of the State of Nevada.
 
16.           Survival
 
16.1           This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.
 
17.           Assignment
 
17.1           This Agreement is not transferable or assignable.
 
18.           Execution
 
18.1           The Company shall be entitled to rely on delivery by facsimile
machine of an executed copy of this Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
 
19.           Severabilitv
 
19.1           The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
20.           Entire Agreement
 
20.1           Except as expressly provided in this Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Agreement contains the entire agreement between the parties with respect to
the sale of the Shares and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
 
21.           Notices
 
21.1           All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on page II and notices to the Company shall be directed
to the Company's President at 708 II th Ave SW Suite 219 , Calgary, AS.
 
22.           Counterparts
 
22.1           This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date first above mentioned.
 
DELIVERY INSTRUCTIONS
 
1.
Delivery - please deliver the certificates to:

 
 
708 11th Ave. SW, Suite 219 Calgary, Alberta Canada T2R OE4

 
2.           Registration - registration of the certificates which are to be
delivered at closing should be made as follows:
 
 
8

--------------------------------------------------------------------------------

 
 
RCapital Management Ltd.
(name)
 
708 11 th Ave. SW, Suite 219 Calgarv, Alberta Canada T2R OE4
(address)
 
The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber's purchase of the Shares
as may be required for filing with the appropriate securities commissions and
regulatory authorities,
 
Rahim Ravani
(Name of Subscriber - Please type or print)
 
/s/ Rahim Rayani
(Signature and, if applicable, Office)
 
708 11th Ave. SW. Suite 219
(Address of Subscriber)
 
Calgarv, Alberta. T2R OE4
(City, State or Province, Postal Code of Subscriber)
 
Canada
(Country of Subscriber)

 
ACCEPTANCE
 
The above-mentioned Agreement in respect of the Shares is hereby accepted by
FORCE ENERGY CORP.
 
DATED at Denver, the 4th day of August, 20 I O.
 
FORCE ENERGY CORP.
 
Per: /s/ Michael Mathot
Authorized Signatory